TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-19-00008-CR


                            Samantha Marie DeGraaff, Appellant

                                                v.

                                 The State of Texas, Appellee


                 FROM THE 426TH DISTRICT COURT OF BELL COUNTY
             NO. 66213, THE HONORABLE JOHN GAUNTT, JUDGE PRESIDING



                           MEMORANDUM OPINION


               Appellant Samantha Marie DeGraaff was placed on deferred adjudication

community supervision for a period of ten years after pleading guilty to the offense of

aggravated assault with a deadly weapon. See Tex. Penal Code § 22.02. The State subsequently

filed three motions to adjudicate DeGraaff’s guilt based on alleged violations of the terms of her

community supervision. In response to each motion, DeGraaff pleaded true to the violations of

her community supervision as alleged in the State’s motions. Following hearings on the first and

second motions to adjudicate, the trial court modified the terms and conditions of DeGraaff’s

community supervision in lieu of adjudication on the offense of aggravated assault.1 In response

to the State’s third motion to adjudicate, the trial court found that DeGraaff violated the

conditions of her community supervision and granted the State’s motion. The court adjudicated


       1
         The trial court granted the motion and adjudicated DeGraaff’s guilt with respect to a
related charge of state jail theft and assessed her 200 days’ confinement with credit for time
already served.
DeGraaff guilty of aggravated assault with a deadly weapon, revoked her community

supervision, and assessed her punishment at five years’ incarceration in the Texas Department of

Criminal Justice-Institutional Division.

               Appellant’s court-appointed attorney has filed a motion to withdraw supported

by a brief concluding that the appeal is frivolous and without merit.        The brief meets the

requirements of Anders v. California by presenting a professional evaluation of the record

demonstrating why there are no arguable grounds to be advanced. See Anders v. California, 386
U.S. 738, 744 (1967); Garner v. State, 300 S.W.3d 763, 766 (Tex. Crim. App. 2009); see also

Penson v. Ohio, 488 U.S. 75, 86-87 (1988).

               Appellant’s counsel has represented to the Court that he has provided copies of

the motion and brief to appellant; advised appellant of her right to examine the appellate record

and file a pro se brief; and provided appellant with a form motion for pro se access to the

appellate record along with the mailing address of this Court. See Kelly v. Smith, 436 S.W.3d
313, 319-21 (Tex. Crim. App. 2014); see also Anders, 386 U.S. at 744; Garner, 300 S.W.3d at

766. To date, appellant has not filed a pro se response or requested an extension of time to file a

response.

               We have conducted an independent review of the record, including appellate

counsel’s brief, and find no reversible error. See Anders, 386 U.S. at 744; Garner, 300 S.W.3d

at 766; Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim. App. 2005). We agree with

counsel that the record presents no arguably meritorious grounds for review and the appeal is

frivolous.

               Counsel’s motion to withdraw is granted. The judgment adjudicating guilt is

affirmed.

                                                2
                                            __________________________________________
                                            Chari L. Kelly, Justice

Before Chief Justice Rose, Justices Kelly and Smith

Affirmed

Filed: May 10, 2019

Do Not Publish




                                               3